UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2015(Unaudited Tax-Exempt California Money Market Fund Principal Amount ($) Value ($) Municipal Investments 89.1% California Big Bear Lake, CA, Industrial Revenue, Southwest Gas Corp. Project, Series A, 144A, AMT, 0.08% *, 12/1/2028, LOC: Wells Fargo Bank NA California, Austin Trust, Various States, Series 2008-1065, 144A, 0.09% *, 3/1/2033, LIQ: Bank of America NA California, Bay Area Toll Authority, Toll Bridge Revenue, Series B2, 0.05% *, 4/1/2047, LOC: Sumitomo Mitsui Banking California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.07% *, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Metropolitan Water District of Southern California: Series D, 0.06%, 7/1/2035 * Series B, 144A, 3.0%, 7/1/2015 California, State Department of Water Resource Power Supply Revenue, TECP, 0.1%, 9/10/2015 California, State General Obligation: Series B, 144A, 0.01% *, 5/1/2040, LOC: JPMorgan Chase Bank NA Series A, 144A, 0.04% *, 5/1/2040, LOC: Royal Bank of Canada Series A, 144A, 0.05% *, 5/1/2040, LOC: Royal Bank of Canada Series B, 144A, 0.06% *, 5/1/2040, LOC: Bank of Tokyo-Mitsubishi UFJ Series 2178, 144A, 0.22% **, Mandatory Put 3/16/2016 @ 100, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series B, 0.05% *, 3/1/2047, LOC: Bank of Montreal California, State Health Facilities Financing Authority Revenue, Children's Hospital, Series C, 0.07% *, 11/1/2038, GTY: Children's Healthcare of California, LOC: U.S. Bank NA California, State Health Facilities Financing Authority Revenue, Scripps Health: Series F, 144A, 0.05% *, 10/1/2031, LOC: Northern Trust Co. Series E, 0.06% *, 10/1/2031, LOC: MUFG Union Bank NA California, State Health Facilities Financing Authority Revenue, St. Joseph Health Systems, Series A, 0.07% *, 7/1/2041, LOC: Union Bank NA California, State Infrastructure & Economic Development Bank Revenue, Pacific Gas & Electric Co.: Series B, 0.02% *, 11/1/2026, LOC: Union Bank NA Series C, 0.03% *, 12/1/2016, LOC: Sumitomo Mitsui Banking California, State Infrastructure & Economic Development Bank Revenue, The Bay Institute Aquarium Foundation, 144A, 0.07% *, 6/1/2025, LOC: Union Bank NA California, State Kindergarten, Series A6, 0.03% *, 5/1/2034, LOC: Citibank NA California, State Municipal Finance Authority Revenue, Chevron U.S.A., Inc. Project, Recovery Zone Bonds, Series B, 0.01% *, 11/1/2035, GTY: Chevron Corp. California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Recology, Inc. Project, Series A, 0.1% *, 4/1/2020, LOC: Bank of America NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Irvine Apartment Communities LP Project, Series W-3, AMT, 0.01% *, 4/1/2025, LOC: Wells Fargo Bank NA California, Wells Fargo Stage Trust, Series 94C, 144A, AMT, 0.18% *, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Irvine, CA, Improvement Bond Act 1915, Limited Obligation-Reassessment District # 05, Series A, 0.02% *, 9/2/2050, LOC: U.S. Bank NA Irvine, CA, Improvement Bond Act 1915, Limited Obligation-Reassessment District # 85, Series A, 0.02% *, 9/2/2032, LOC: Bank of Tokyo-Mitsubishi UFJ Los Angeles, CA, Tax and Revenue Anticipation Notes, 144A, 2.0%, 6/30/2016(a) Los Angeles, CA, Unified School District, Series E, 5.0%, 7/1/2020, INS: AMBAC Orange County, CA, Water District, Certificates of Participation, Series A, 0.05% *, 8/1/2042, LOC: Citibank NA Rancho, CA, Water District Financing Authority Revenue, Series B, 0.05% *, 8/15/2031, LOC: U.S. Bank NA San Francisco City & County, CA, Airports Commission, Series 36A, 0.06% *, 5/1/2026, LOC: U.S. Bank NA San Jose, CA, Redevelopment Agency, TECP, 0.1%, 9/8/2015, LOC: JPMorgan Chase Bank NA University of California, Regents Medical Center, Pooled Revenue, Series B-2, 0.01% *, 5/15/2032, SPA: Wells Fagro Bank NA University of California, State Revenues, Series I, 144A, 3.0%, 5/15/2016 Total Municipal Investments (Cost $83,738,090) Closed-End Investment Companies 11.3% California California, Nuveen Dividend Advantage Municipal Fund, Series 1-1362, 144A, AMT, 0.22% *, 6/1/2041 California, Nuveen Dividend Advantage Municipal Fund 2, 144A, AMT, 0.17% *, 8/3/2043, LIQ: Royal Bank of Canada California, Nuveen Dividend Advantage Municipal Fund 3, Series 1-1600, 144A, AMT,0.15% *, 9/1/2043, LIQ: Barclays Bank PLC Total Closed-End Investment Companies (Cost $10,600,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $94,338,090) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of June 30, 2015. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2015. † The cost for federal income tax purposes was $94,338,090. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement LIQ: Liquidity Facility LOC: Letter of Credit SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments $
